Citation Nr: 1500139	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.  

2. Entitlement to service connection for testicular cancer.  

3. Entitlement to service connection for a kidney condition.  

4. Entitlement to service connection for a concussion, also claimed as brain damage.  

5. Entitlement to service connection for erectile dysfunction.  

6. Entitlement to a compensable disability rating for right ear hearing loss.  

7. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, May 2010, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The December 2009 rating decision denied the Veteran's petition to reopen a claim for service connection for left ear hearing loss.  The May 2010 rating decision reopened and then denied the Veteran's claim for service connection for left ear hearing loss and denied a compensable disability rating for right ear hearing loss.  

With regard to the Veteran's claim for service connection for left ear hearing loss, the Board notes that its procedural history is complex.  In March 1998, the Veteran filed a claim for service connection for "loss of hearing in the right ear."  In July 1999, the RO phrased his claim as service connection for "ear injury hearing loss [sic]," and denied service connection.  The rating decision mentioned a right ear injury and normal left ear hearing.  In his February 2000 Notice of Disagreement (NOD), the Veteran specifically stated that he could not use the telephone with his right ear, and did not address his left ear.  The March 2000 Statement of the Case (SOC) again phrased the issue as service connection for "ear injury hearing loss [sic]," and denied his claim using identical reasons and bases as the July 1999 rating decision.  In his May 2000 VA Form 9, the Veteran again discussed only his right ear.  The December 2000 Supplemental Statement of the Case (SSOC) phrased the issue as "service connection for right ear hearing loss."  The October 2001 SSOC phrased the issue as "service connection for hearing loss," but only addressed the right ear.  

In April 2002, the Board granted service connection for right ear hearing loss.  However, in its Introduction section, the Board stated that the Veteran's left ear hearing loss did not meet the statutory threshold criteria set forth in 38 C.F.R. § 3.385 and as a result, only adjudicated a claim for service connection for right ear hearing loss.  The Board made no findings of fact or conclusions of law with regard to the left ear, and did not provide a disposition for the issue of service connection for the left ear.  

In June 2009, the Veteran filed a claim for an increased disability rating for hearing loss.  In its December 2009 rating decision, the RO found that the July 1999 rating decision was final with regard to the Veteran's left ear and specifically denied service connection for left ear hearing loss based upon no submission of new and material evidence.  In January 2010, the Veteran stated that the RO "misunderstood" the evidence he submitted.  Construing this statement in the most favorable light to the Veteran, the Board finds that his January 2010 statement was a valid NOD to the December 2009 rating decision, and therefore it is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).  In May 2010, the RO "reopened" the Veteran's claim and denied service connection for left ear hearing loss, and he perfected his appeal to the Board.  

Even though the December 2009 rating decision found that the July 1999 rating decision was final with regard to the Veteran's left ear, the Board does not agree.  The Veteran's left ear was not specifically adjudicated in the July 1999 rating decision and subsequent SOC, SSOCs, or April 2002 Board decision.  Instead, only the right ear was addressed.  Therefore, the Board has characterized the issue as entitlement to service connection for left ear hearing loss, rather than as a petition to reopen a previously denied claim.  

A claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted that his service-connected disabilities, including his right ear hearing loss, prevent him from working.  Therefore, a TDIU claim is before the Board.  

In May 2009, the Veteran requested a hearing before a member of the Board.  In July 2009, he withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

In November 2012, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for tinnitus.  Therefore that issue is no longer on appeal.  Also in November 2012, the Board remanded the issues listed above to the RO via the Appeals Management Center (AMC) for further development and the case has now been returned to the Board.  

The November 2013 rating decision denied service connection for testicular cancer, a kidney condition, a concussion, erectile dysfunction, vision loss, and a neck disability.  In his December 2013 Notice of Disagreement (NOD), the Veteran explicitly addressed only testicular cancer, a kidney condition, a concussion, and erectile dysfunction.  His representative also noted that the Veteran addressed four issues.  Therefore, the issues of service connection for vision loss and a neck disability are not on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a neck disability been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for left ear hearing loss, testicular cancer, a kidney condition, a concussion, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no competent and credible evidence of record that the Veteran's right ear hearing loss meets the criteria for a compensable rating. 

2.  The Veteran has been continuously incarcerated for a felony since September 1995.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2014).

2.  The assignment of a TDIU is denied as a matter of law.  38 U.S.C.A. § 5313(c) (West 2014); 38 C.F.R. § 3.341(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  With regard to the Veteran's TDIU claim, the VCAA is inapplicable because the law and not the facts are controlling.  Dela Cruz v. Principi, 15 Vet. App. 143 (2013).  

Prior to initial adjudication, October 2009, March 2010, and April 2010 letters satisfied the duty to notify provisions with regard to the Veteran's increased rating claim.  The Veteran's service treatment records, VA medical treatment records, indicated private medical records have been obtained.  

VA examinations were provided to the Veteran in April 2009 and April 2010.  The April 2010 VA examiner described the functional effect of the Veteran's right ear hearing loss on his daily activities.  38 C.F.R. § 4.10 (2014); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, she noted that the Veteran claimed to be unable to understand conversational speech if the speaker was standing several feet away or if he could not see the speaker's face.  The Board notes that the results of the tests conducted at the examinations are not reliable because the Veteran exaggerated his responses and therefore they cannot be used for rating purposes, as discussed below.  Because the Veteran has been afforded two VA examinations and each examiner found that he did not provide accurate responses to the tests, a remand is not required to afford him another VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In November 2012, the Board remanded this case so that an opinion regarding whether the Veteran's service-connected tinnitus aggravated his right ear hearing loss could be obtained.  This was accomplished in December 2012.  There was substantial compliance with the November 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Increased Disability Rating for Right Ear Hearing Loss

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2014).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2014).  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2014).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

As a preliminary matter, the Board notes that the Veteran's claim for entitlement to service connection for left ear hearing loss is being remanded.  If hearing loss is only service-connected in one ear, the percentage evaluation from Table VII will be determined by assigning a Roman Numeral designation of I for the non-service-connected ear.  38 C.F.R. § 4.85 (f) (2014).  Thus, whether one or both ears are service-connected could impact how the disability is rated.  Further, the Veteran's left ear audiogram results demonstrate an exceptional pattern of hearing loss which, if it were service connected, would result in a higher evaluation.  38 C.F.R. § 4.86 (2014).  

However, in this case, the Board finds that the Veteran's claim for a compensable disability rating for right ear hearing loss is not inextricably intertwined with his claim for service connection for left ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  This is because, as discussed below, the VA clinicians who examined the Veteran concluded that he exaggerated his level of hearing loss, rendering the audiological examination results not usable for rating purposes.  Because the Veteran has not provided accurate responses at his examinations during the appeal period, the Board finds that whether his left ear is service-connected would not impact the outcome of his increased rating claim, because there are no credible results upon which the Board could evaluate his hearing loss under the applicable Diagnostic Code.    

The Veteran underwent a VA audiology examination in April 2009.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
55
60
LEFT
45
55
55
60
55

The average puretone threshold was 55 in the right ear and 56 in the left ear.  His Maryland CNC word recognition was 80 percent in the right ear and 92 percent in the left ear.  During the examination, the audiologist did not describe the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2014); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The April 2009 VA examiner noted that the examination had "poor" interest reliability, and that the Veteran's responses were inconsistent.  Specifically, "[s]peech reception thresholds were obtained at 25dB on the right and at 20dB on the left.  This examiner was also able to obtain high word recognition scores at 45 and 50dB presentation levels even though the veteran did not respond to a puretone signal below the level of 45dB at any frequency band."  Further, the examiner noted that, "[t]he inconsistencies found between the various audiometric tests indicated that the Veteran was exaggerating his puretone thresholds."  

Although the April 2009 VA examiner did not provide a statement of the functional impact of the Veteran's right ear hearing loss, it is still probative with regard to the Veteran's credibility because the examiner noted the inconsistencies in the Veteran's responses and provided an explanation as to how the results of the examination indicated that he was exaggerating his hearing loss.  Significantly, the examiner concluded that the Veteran most likely had "...normal hearing or a mild level hearing loss in both ears with the exception of a probably severe loss at 8000Hz on the right."  Therefore, the results of the April 2009 VA examination are not probative evidence and cannot be used to adjudicate the claim.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The Veteran underwent a second VA examination in April 2010.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
65
75
LEFT
55
55
60
75
80

The average puretone threshold was 59 in the right ear and 68 in the left ear.  His Maryland CNC word recognition was 88 percent both ears.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2014); see also Martinak, 21 Vet. App. at 455-56.  Specifically, she noted that he was unable to understand conversational speech if the speaker was standing several feet away or if he could not see the speaker's face.  

The April 2010 VA examiner found that the Veteran's test results were exaggerated.  She noted that, "[s]peech reception thresholds were obtained at 20db in both ears.  However, puretone thresholds in the right ear were obtained from 40db to 95 dB and in the left ear from 55dB to 95 dB.  It would not be possible for the Veteran to repeat words at 20 dB if these were his true puretone thresholds."  Further, she noted that, "[i]mmittance measures were [within normal limits] for both ears suggesting absence of middle ear pathology bilaterally.  Ipsilateral acoustic reflexes were obtained in both ears at normal levels through 4000Hz, again suggesting that the veteran exaggerated his puretone hearing thresholds."  Further testing showed that "Distortion Product Otoacoustic Emissions were present through 2000Hz.  Weak emissions were found at 3000-6000Hz and were absent at 8000Hz.  This suggested that the veteran most likely has normal hearing through 2000Hz in both ears with some degree of HL at 3000-8000Hz."  Lastly, regarding the CNC word recognition test, the examiner stated that the results "...showed good word recognition ability in both ears with 88 [percent] scores bilaterally.  The 88 [percent] scores were obtained at the 50dB presentation level.  The results of word recognition testing again suggested that the veteran exaggerated his [hearing loss] during puretone testing."  

The findings of the April 2010 VA examiner provide highly probative evidence against the Veteran's credibility.  She provided a thorough, well-reasoned explanation of the Veteran's test results and how they show that he exaggerated his level of hearing loss.  Therefore, the results of the April 2010 VA examination are not probative evidence and cannot be used to adjudicate the claim.  See Owens, 7 Vet. App. at 433.  

There are no other VA examinations or private medical evidence of record regarding the Veteran's level of hearing loss during the appeal period.  

The Veteran has advanced lay assertions regarding the severity of his right ear hearing loss.  In March 2010, he asserted that the April 2009 VA examiner accused him of being able to hear sounds during his hearing test.  However, he stated that using headphones during a hearing test made his hearing worse.  He stated that he was unable to understand conversational speech unless the speaker was standing right in front of him.  He June 2010, the Veteran disagreed with the VA examiner's conclusion that he exaggerated the severity of his right ear hearing loss.  In December 2010, the Veteran stated that wearing headphones made his service-connected tinnitus louder, which caused the results of his hearing tests to be inaccurate.  He stated that "it is almost impossible" for him to distinguish sounds.  

Although the Veteran is competent to state that his hearing acuity has decreased and to describe its functional impact, the Board finds that his statements are not credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, they are not probative.  The Veteran asserts that he is unable to understand conversational speech.  However, the April 2009 and April 2010 VA examiners specifically found that the Veteran's word recognition scores were "high" and "good," respectively.  Further, the examiners explained in detail, and with specific discussion of his test results, why they determined that he was exaggerating his symptoms.  The findings of the VA examiners provide probative evidence that the Veteran's assertions regarding the severity of his hearing loss are not credible.  

In numerous statements, the Veteran has asserted that Smith v. Harris, 644 F.2d 985 (C.A.N.J. 1981) supports his claim.  In June 2010, he disagreed with the VA examiner's conclusion that he exaggerated his results.  He asserted that because his service-connected tinnitus was the result of a "blow to the head," that it acted differently from "normal" tinnitus and that it impacted his hearing.  He stated that the findings of an otolaryngologist with regard to the claimant in Smith show a fact pattern similar to his.  In Smith, the United States Court of Appeals for the Third Circuit vacated a district court's order of summary judgment with regard to an administrative law judge's decision on the claimant's Social Security disability benefits claim.  In Smith, Dr. J. N., an otolaryngologist, examined the claimant and found that he had hearing loss and a "ringing sound" in his ears that was "...a hearing loss related to an inability to hear high frequencies," but that the claimant's "...capacity to hear speech was normal."  Smith, 644 F.2d at 987.  The Veteran asserted that he was unable to wear headphones or ear buds because they make tinnitus louder, which impacts his hearing.  He stated that he informed the examiner that he could not wear headphones.  Smith does not provide probative evidence in support of the Veteran's claim.  Dr. J. N. described the symptoms of the claimant in that case, and they have no bearing on the Veteran's symptoms.  All they show is that one particular claimant had high frequency hearing loss but normal capacity to understand speech.  The findings in Smith do not render the Veteran's VA examination results credible.  

In April 2001, Veteran asserted that wearing headphones distorted his hearing test results.  In September 2001, he stated that wearing headphones made hearing tests harder.  In January 2003, he stated that wearing headphones during a hearing test made it "easier" to distinguish spoken words, but that he was unable to hear people during normal conversation.  In June 2010, the Veteran stated that wearing headphones "... is why it appeared I exaggerated my hearing loss, but no matter how many hearing tests I am given, I say I cannot hear the tones because of my tinnitus and the wearing of headphones."  This contradicts a statement he made in April 2003, where he asserted that a VA audiogram did not reflect his true right ear hearing loss because "[i]t is easier for me to hear sounds when headsets are placed on my head."  The Veteran's vacillating arguments regarding the type of impact the use of headphones has on his hearing tests further undermines his credibility.  

The Veteran's lay assertions, including his argument against a finding that he exaggerated his symptoms, are not credible.  His lay statements are not probative.  

In summary, there is no competent, credible evidence showing that the Veteran's right ear hearing loss meets the criteria for a compensable disability evaluation.  As noted above, he was afforded two VA examinations and exaggerated his symptoms at both, as explained in detail by both examiners who discussed specific test results and how they indicated such exaggeration.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right ear hearing loss does not more closely approximate a compensable rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2014).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from bilateral hearing loss have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer the Veteran's claim for an increased rating for right ear hearing loss for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the probative evidence of record shows that the Veteran exaggerated the severity of his hearing loss at his VA examinations, rendering them unusable.  Functional impairment, including the Veteran's reports of being unable to hear conversational speech, was taken into account at the April 2010 VA examination.  See Martinak, 21. Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2013)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss compounded by difficulty hearing speakers who are not looking directly at him and difficulty distinguishing sounds is a disability picture that is considered in the current schedular rating criteria.

Therefore, the rating criteria are adequate and the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule and referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

III.  TDIU 

Under applicable VA statute, "[t]he Secretary shall not assign to any veteran a [TDIU] of the veteran resulting from a service-connected disability during any period during which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony."  38 U.S.C.A. § 5313(c) (West 2014); see also 38 C.F.R. § 3.341(b) (2014).  The VA's General Counsel has noted that, "[t]he provision that became section 5313(c) was described in the legislative history of Pub. L. No. 96-385 as prohibiting an adjudication of [a TDIU] during the period of the Veteran's incarceration. (emphasis in original)"  VAOPGCPREC 13-97 (April 7, 1997) (citing Explanatory Statement of House Bill, Senate Amendment, and Compromise Agreement, 96th Cong., 2d Sess., reprinted in 1980 U.S.C.C.A.N. 3323, 3327).  The Veteran has been continuously incarcerated since September 1995 based upon a felony conviction.  As a result, his TDIU claim, which was raised after he became incarcerated, may not be adjudicated.  Therefore, it is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A compensable disability rating for right ear hearing loss is denied.  

A TDIU is denied as a matter of law.  


REMAND

The AOJ has obtained adequate opinions regarding secondary service connection for left ear hearing loss.  However, the December 2012 VA opinion regarding direct service connection is inadequate because it relies solely on the presence of normal left ear hearing when the Veteran separated from service.  A new opinion is needed.  Service connection for testicular cancer, a kidney condition, a concussion, and erectile dysfunction were denied in a November 2013 rating decision and the Veteran filed a timely Notice of Disagreement in December 2013.  These issues are remanded so the AOJ may issue a Statement of the Case (SOC).  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a SOC, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for testicular cancer, a kidney condition, a concussion, and erectile dysfunction.  

2. Return the Veteran's claims file to the examiner who provided the December 2012 opinion regarding the Veteran's left ear.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's STRs, which document a fall and resulting right ear injury in February 1962.  

ii. The reports of his April 2009 and April 2010 VA examinations.

iii. The Veteran's June 2010 assertion that the blow to the head he sustained in service did not impact his left ear hearing immediately, and it became worse over the years.  

iv. The December 2012 addendum opinion.  

b. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing began during active service; or, is related to any incident of service, including his February 1962 fall; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

d. A negative opinion based solely on the absence of left ear hearing loss in-service or normal hearing in the left ear on separation is not sufficient.  

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


